          Case 2:17-cv-00397-MPK Document 178 Filed 05/25/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HOLTEC INTERNATIONAL and HOLTEC                            )
MANUFACTURING DIVISION, INC.,                              )
                                                           )        Civil Action No. 17-397
                Plaintiffs,                                )        Magistrate Judge Maureen P. Kelly
                                                           )
                          v.                               )        Re: ECF Nos. 169, 174 and 176
                                                           )
ARC MACHINES, INC.,                                        )
                                                           )
                Defendant.                                 )


                                         MEMORANDUM ORDER

         Presently before the Court is a Motion to Compel, ECF No. 169, filed on behalf of

Defendant ARC Machines, Inc. (“AMI”). AMI seeks an order requiring Plaintiffs Holtec

International and Holtec Manufacturing Division, Inc. (collectively, “Holtec”) to produce the

pleadings and briefs filed in arbitration proceedings between Holtec and Pandjiris, Inc.,

(“Pandjiris”). The arbitration resolved Holtec’s claims against Pandjiris relative to allegedly faulty

equipment manufactured and installed by AMI pursuant to a sales contract with Pandjiris. Holtec

opposes the Motion to Compel on relevance and prejudice grounds and separately, through a

Motion to Quash, ECF Nos. 174 and 176, seeks an order precluding AMI’s access to the documents

through a subpoena issued by AMI to Pandjiris.

         Upon review of the motions and briefs in support and in opposition to the pending Motion

to Compel, ECF Nos. 173, 174, and 176, and for the following reasons, the Motion to Compel is

granted and the Motion to Quash is denied. 1



1
  The relevant facts and procedural history of this matter are set forth at length in the Court’s Opinion resolving the
AMI’s Motion to Dismiss or in the alternative Motion for Summary Judgment. ECF No. 155. Accordingly, the Court
now writes for the benefit of the parties, who are familiar with the factual and procedural background, as well as the
record evidence.

                                                          1
           Case 2:17-cv-00397-MPK Document 178 Filed 05/25/21 Page 2 of 5




I.     LEGAL STANDARD

       Federal Rule of Civil Procedure 26(b)(1) defines the permissible scope of discovery as

follows:

       Unless otherwise limited by court order, the scope of discovery is as follows:
       Parties may obtain discovery regarding any nonprivileged matter that is relevant to
       any party’s claim or defense and proportional to the needs of the case, considering
       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

       A party who has received evasive or incomplete discovery responses may seek a Court

order compelling disclosures or discovery of the materials sought. Fed. R. Civ. P. 37(a). The party

moving to compel discovery bears the initial burden of proving the relevance of the requested

information. Morrison v. Phila. Hous. Auth., 203 F.R.D. 195, 196 (E.D. Pa. 2001). Once that initial

burden is met, “the party resisting the discovery has the burden to establish the lack of relevance

by demonstrating that the requested discovery (1) does not come within the broad scope of

relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the

potential harm occasioned by discovery would outweigh the ordinary presumption in favor of

broad disclosure.” In re Urethane Antitrust Litig., 261 F.R.D. 570, 573 (D. Kan. 2009).

       Rulings on the proper scope of discovery, and the extent to which discovery may be

compelled, are matters consigned to the Court’s discretion and judgment. It has long been held

that decisions relating to the scope of discovery permitted under Rule 26 also rest in the sound

discretion of the Court. Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).




                                                2
        Case 2:17-cv-00397-MPK Document 178 Filed 05/25/21 Page 3 of 5




II.    DISCUSSION

       AMI’s defense to Holtec’s claims rests in large part upon the arbitration award entered in

favor of Pandjiris. AMI asserts that the Pandjiris arbitration panel determined that production

delays suffered by Holtec did not result from a defect in equipment provided by Pandjiris,

including the AMI equipment. Thus, AMI argues that collateral estoppel bars Holtec’s attempted

relitigation of equipment-related issues previously decided against it. ECF No. 102 at 18-21; ECF

No. 169 at 2.

       This Court resolved AMI’s pre-discovery Motion for Summary Judgment on collateral

estoppel grounds as follows:

       Under Pennsylvania law, collateral estoppel bars a party from litigating an issue if
       these four elements are satisfied: (1) the issue decided in a prior action is identical
       to the one presented in the later action, (2) the prior action resulted in a final
       judgment on the merits, (3) the party against whom collateral estoppel is asserted
       was a party to the prior action or was in privity to the prior action, and (4) the party
       against whom collateral estoppel is asserted had a full and fair opportunity to
       litigate the issue in the prior action. Rue v. K–Mart Corp., 552 Pa. 13, 713 A.2d 82,
       84 (1998). As the party seeking to effect an estoppel, AMI “has the burden of
       demonstrating the propriety of its application.” Suppan v. Dadonna, 203 F.3d 228,
       233 (3d Cir. 2000).

       AMI's burden begins with demonstrating the identity of issues in the arbitration.
       Whether the same issues are involved is established “by showing that the same
       general rules govern both cases and that the facts of both cases are indistinguishable
       as measured by those rules.” McKenna v. Metro. Life Ins. Co., 126 F. App’x 571,
       576 (3d Cir. 2005) (quoting Suppan, 203 F.3d at 233). AMI contends that the issues
       are identical, despite Holtec’s assertion of direct equitable, contract, breach of
       warranty and negligence claims against AMI for AMI's alleged repeated failure to
       repair the equipment. On this basis alone, estoppel is inappropriate given that the
       arbitrators’ ruling is limited to Holtec’s claims against Pandjiris for its supply of
       allegedly defective equipment. See Raytech Corp. v. White, 54 F.3d 187, 193 (3d
       Cir. 1995) (“even if all four requirements of collateral estoppel are met, changes in
       “controlling” facts, that is, facts “essential to a judgment” will render collateral
       estoppel inapplicable in a subsequent action raising the same issues”).

       AMI's burden to establish that collateral estoppel bars this action becomes
       insurmountable for the fourth factor – whether Holtec was provided a full and fair
       opportunity to litigate the issues at bar. AMI does not challenge Holtec's contention

                                                  3
         Case 2:17-cv-00397-MPK Document 178 Filed 05/25/21 Page 4 of 5




       that the arbitrators precluded discovery directed at AMI employees and excluded
       testimony from AMI employees regarding repeated failed attempts to repair the
       power supply equipment. If true, it cannot be said that Holtec had a full and fair
       opportunity to litigate its claims.

       AMI cites Witkowski v. Welch, 173 F.3d 192 (3d Cir. 1999) to support the
       application of estoppel even when a plaintiff contests the scope of prior arbitration.
       ECF No. 104 at 20. In Witkowski, however, the court was presented with a full
       transcript of arbitration proceedings to permit it to assess the issues litigated and
       the evidentiary rulings that allegedly impeded presentation of plaintiff’s claims. Id.
       at 203-04. Here, the Court lacks the arbitration record and is unable to determine
       whether Holtec was precluded from a full and fair opportunity to litigate its third-
       party and direct claims against AMI. Under these circumstances, AMI has not met
       its burden to establish as a matter of law that collateral estoppel applies to foreclose
       litigation of Holtec’s claims. Accordingly, AMI's Motion for Summary Judgment
       raising collateral estoppel as a complete defense is denied.

Holtec Int’l v. ARC Machines, Inc., 492 F. Supp. 3d 430, 439–40 (W.D. Pa. 2020).

       Through the Motion to Compel, AMI now seeks information related to the scope of

arbitration proceedings to meet its burden to establish the applicability of collateral estoppel. The

arbitration pleadings and briefs may (or may not) reveal the similarity of issues and whether (or

not) Holtec had a full and fair opportunity to litigate its claims arising out of AMI’s installation of

the subject equipment.

       Holtec opposes the Motion to Compel and seeks to quash a separate subpoena issued to

Pandjiris based on what it asserts was the limited scope of claims resolved in arbitration — whether

Pandjiris was liable to Holtec for supplying defective equipment. ECF No. 174. AMI is entitled to

prove otherwise and, pursuant to Rule 26(b)(1), may pursue discovery of evidence relevant to its

position that issues related to the quality of its equipment and installation have been fully and

finally determined against Holtec.

       Holtec separately objects based on the inadmissibility of legal briefs as evidence at any

trial of this matter because of potential prejudice and juror confusion arising from

“characterizations and conclusions that are based on an incomplete record.” ECF No. 174 at 5.

                                                  4
         Case 2:17-cv-00397-MPK Document 178 Filed 05/25/21 Page 5 of 5




Discovery under Rule 26 is not so limited. Rather, ‘“[r]elevant information need not be admissible

at the trial if the discovery appears reasonably calculated to lead to the discovery of admissible

evidence.’ Fed. R. Civ. P. 26(b)(1). ‘[T]herefore, all relevant material is discoverable unless an

applicable evidentiary privilege is asserted.” Santos v. Vallante, No. 1:14-CV-842, 2014 WL

5474131, at *2 (M.D. Pa. Oct. 28, 2014). Here, the requested evidence may provide the Court with

the information necessary to determine an issue of law regarding the applicability of collateral

estoppel to Holtec’s claims. Any potential prejudice presented by such evidence in a jury trial may

be resolved at the appropriate time through a motion in limine.

       Accordingly, this 25th day of May 2021, IT IS HEREBY ORDERED, that the Motion to

Compel, ECF No. 169, filed on behalf of Defendant ARC Machines, Inc., is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Quash, ECF No. 176, filed on behalf of

Plaintiffs Holtec International and Holtec Manufacturing Division, Inc. is DENIED.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order he or she must do so within

thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk

of Court.

                                              BY THE COURT:


                                              /s/ Maureen P. Kelly_____________
                                              MAUREEN P. KELLY
                                              UNITED STATES MAGISTRATE JUDGE




cc:    All counsel of record via CM/ECF




                                                 5
